DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In the instant case, applicant has claimed physical first and second forces that act in a purely virtual/conceptual environment. It is unclear how it is possible for physical forces to exist in such an environment. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In line 6 of claim 1, “a raised structures” is indefinite because it is unclear if there is a single raised structure or multiple raised structures. Correction is required. Claim 2 is rejected for depending from claim 1. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of virtually modeling a dental appliance. This judicial exception is not integrated into a practical application because the entire method could be performed mentally by conceptualizing/visualizing the appliance system. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim is directed purely to the model.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teasdale (US 2013/0034822).

Teasdale teaches regarding claims 1-2: A method of forming an appliance system for moving a patient's teeth according to an orthodontic treatment plan, the method comprising: forming a virtual attachment structure on a tooth of a virtual model of the patient's teeth (FIGs 21, 30B, 31, 34, and 38, wherein the physical appliance shown may be modeled and designed on a computer per [0087], [0098], and [0099]), the virtual attachment structure comprising: an annular-shaped base coupled to a surface of the tooth (400b, annular defined as “of, relating to, or forming a ring” per Merriam Webster; 400b is annular in that it relates to a ring because it is circular/round in cross-section); and a raised structures extending from the annular-shaped base, each of the raised structures having sides that extend a height above the annular-shaped base (400b is dumbbell-shaped as seen in FIG 30B, the lower end of the dumbbell is the base, and the “handle” and second end of the dumbbell are considered to be the raised structures); and forming a plurality of virtual orthodontic appliances (shells 200 as seen in FIG 21) for moving the patient's teeth through a series of arrangements according to the orthodontic treatment plan (by using iterations of slightly different shells – see [0004] and [0062]), the plurality of virtual orthodontic appliances including a first virtual aligner and a second virtual aligner, wherein the first virtual aligner provides a first force on the sides of the raised structures of the virtual attachment structure according to a first stage of the orthodontic treatment plan, and the second virtual aligner provides a second force on the sides of the raised structures of the virtual attachment structure according to a second stage of the orthodontic treatment plan (by using successive shells as discussed above); and fabricating an attachment structure corresponding to the virtual attachment structure, and fabricating first and second aligners corresponding to the first and second virtual aligners (see physical structures made from the computer models as shown  in the above figures).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117. The examiner can normally be reached 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARRETT K ATKINSON/               Primary Examiner, Art Unit 3784